Citation Nr: 0405698	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  99-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for respiratory disability as a result of 
VA hospitalization and treatment in June 1997.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for cognitive impairment as a result of VA 
hospitalization and treatment in June 1997.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and C. K.
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The veteran served on active duty from April 1977 to May 
1978.

In June 1998, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for respiratory 
disability as a result of VA hospitalization and treatment, 
and for special monthly compensation based on the need for 
regular aid and attendance or housebound status.  Her claim 
was denied in a November 1998 RO decision.  The veteran filed 
a Notice of Disagreement (NOD) in January 1999.

In November 2000, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for cognitive 
impairment as a result of VA hospitalization and treatment.  
Her claim was denied in a November 2002 RO decision.  The 
veteran filed an NOD later in November 2002.

The issues of entitlement to special monthly compensation 
based on the need for regular aid and attendance or 
housebound status, and for compensation under the provisions 
of 38 U.S.C.A. § 1151 for cognitive impairment as a result of 
VA hospitalization and treatment, are addressed in the REMAND 
section of this decision.  Those issues are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action by her is 
required.


FINDING OF FACT

Medical evidence of record indicates that treatment accorded 
the veteran by VA in June 1997 was not the proximate cause of 
any respiratory disability, in the absence of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault by VA, nor was any the such 
respiratory disability the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for respiratory disability as a result of 
VA hospitalization and treatment is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for respiratory disability as a result of 
VA hospitalization and treatment

The veteran is seeking entitlement to compensation for a 
respiratory disability that she alleges was incurred as a 
result of VA medical treatment in June 1997.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 1998 rating decision, by the April 1999 statement of 
the case (SOC), by the January 2001 Board remand, and by the 
January 2000 and March 2000 supplemental statements of the 
case (SSOC), of the pertinent law and regulations, of the 
need to submit additional evidence on her claim and of the 
particular deficiencies in the evidence with respect to her 
claim.  

Even more significantly, a letter was sent to the veteran in 
October 2002, with a copy to her representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the October 2002 letter as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  The letter explained 
that VA would make reasonable efforts to help her get records 
relevant to her claim.  The veteran was notified specifically 
of the information required of her.  She was provided a VA 
Form 21-4142 and was asked to provide the names and address 
of all doctors and medical facilities that have treated her.  
The veteran was notified specifically of the information VA 
would attempt to obtain on her behalf.  She was informed that 
VA would attempt to obtain records from any doctors or 
medical facilities she identified.  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate her claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that while the October 2002 letter requested a response 
within 30 days, it also expressly advised the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).

In this case, the October 2002 letter sent to the veteran 
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, she was properly notified 
of his statutory rights.  The Board also notes that the most 
recent SSOC was issued in March 2000.  Clearly any one-year 
period in which the veteran was to respond to that document 
has expired.  Cf. Paralyzed Veterans of America, et al. v. 
Secretary of Department of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Moreover, the recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____), made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period cited in that subsection.

In addition, on November 24, 2003, the veteran and her 
representative were furnished with a copy of an independent 
medical expert (IME) opinion solicited by the Board and which 
was received by the Board in July 2003.  The veteran and her 
representative were advised that they had 60 days within 
which to review that opinion and send to the Board any 
additional evidence or argument they may choose to submit.  
No response or evidence was received. 

The Board also notes that the initial rating decision in this 
case was rendered prior to the enactment of the VCAA on 
November 9, 2000, and that the decision of the Court in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) is therefore not for application.  For the RO to 
anticipate the enactment of the VCAA and send to the veteran 
a letter which complied with the VCAA prior to the November 
1998 rating decision would require an exercise in 
clairvoyance, and rectifying any such perceived procedural 
error many years later is an impossibility.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA examination in 
September 1998, the purpose of which was to elicit an opinion 
as to whether the respiratory problems she experienced in 
June 1997 following her hysterectomy were the product of VA 
treatment.  The Board also solicited an IME opinion, which 
was received in July 2003 and associated with the claims 
folder.  See 38 U.S.C.A. § 7109.  

The veteran was further requested, in October 2002, to submit 
any additional evidence she may consider helpful to her 
claim, or to identify such evidence for VA to obtain.  She 
did not indicate that there was any additional evidence, and 
there is no indication that any records exist which have not 
been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been ably represented by her service 
organization, and she, her representative, and a person 
appearing on her behalf testified at a personal hearing that 
was conducted by an RO hearing officer at the RO in Muskogee 
in February 2000. 

Accordingly, the Board will proceed to a decision on the 
merits as to the 1151 claim.   

Pertinent law and regulations 

When it is determined that there is additional disability 
resulting from a disease or injury, or aggravation of a 
disease or injury, suffered as a result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In particular, with regard to medical treatment, 
the disability must not be caused by the veteran's own 
willful misconduct; in addition, the proximate cause of the 
disability must be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the care in question; or the 
proximate cause was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.380 (2003).

The provisions of 38 U.S.C.A. § 1151 currently in effect thus 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable. In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

Factual background

The record reflects that, on June 6, 1997, the veteran was 
admitted to a VA hospital with abnormal uterine bleeding with 
menometrorrhagia, dysmenorrhea, and history of valvular heart 
disease.  She underwent a diagnostic laparoscopy and a total 
vaginal hysterectomy.  She tolerated the procedural well; it 
was noted that she reported having bronchitis prior to the 
surgery.  On the third day following surgery she reported a 
slight cough but remained afebrile, tolerating a regular diet 
with good bowel sounds, good urine output, with pain in good 
control.  She was discharged home on June 9, 1997.

The veteran returned to the VA hospital the next day, June 
10, 1997, with subjective fever and increasing shortness of 
breath.  On June 11, 1997, she was transferred to the 
Surgical Intensive Care Unit to ensure two hour breathing 
treatment and chest physical therapy.  On the night of June 
11 she began having increasing shortness of breath.  There 
was some evidence she might have pulmonary edema.  On June 
12, a chest x-ray showed either acute pulmonary edema versus 
adult respiratory distress syndrome.  Cardiac enzymes were 
negative for myocardial infarction.  Infectious Disease 
Service and Gynecology-Oncology staff were also consulted.  
On June 13, 1997, she was transferred to the Pulmonary 
Intensive Care Unit Team, where on the advice of the 
pulmonary and anesthesiology staff she underwent elective 
intubation.  Intubation was very difficult, requiring fiber 
optic bronchoscope that was not successful, and then oral 
intubation that was prolonged and which resulted in 
significant desaturations during the intubation.  During the 
intubation, the veteran had a significant right-sided 
pneumothorax and a Code Blue was called for hypotension, 
bradycardia, and ventricular fibrillation.  Chest tube 
placement was done by general surgery, and she was 
stabilized.  She was deemed to be undergoing adult 
respiratory distress syndrome secondary to a nosocomial 
pneumonia.  

The veteran was maintained in the Surgical Intensive Care 
Unit, and was managed on a ventilator, with additional 
treatment for a pulmonary embolus.  On June 17, fiberoptic 
bronchoscopy was done with bronchoalveolar lavage; the 
veteran was considered to have tolerated the procedure well.  
On June 18, she underwent pulmonary angiography that was 
negative for any evidence of pulmonary embolus.  She was 
thereafter weaned from the ventilator, a process described in 
the hospitalization summary as difficult in that she had 
underlying anxiety disorders and panicked very easily.  On 
June 21, 1997, she had demonstrated two days of consecutive 
successful weaning, and was extubated on that day.  She 
showed no evidence of bronchospasms.  On June 22, she 
complained of chest discomfort, described as pleuritic; 
repeat chest X-rays showed no evidence of pneumothorax, and 
later that day her chest tube was removed.  Repeat chest X-
rays showed that there was no reaccumulation of air and no 
evidence of pneumothorax.  On June 23, the veteran was weaned 
from her face mask, and was discharged from the Medical 
Intensive Care Unit.  She was discharged from the hospital on 
June 27, 1997; diagnoses were status post hysterectomy, right 
pneumothorax resolved, and adult respiratory distress 
syndrome, improved.  

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151.  She contends that she has a respiratory 
disability due to VA negligent treatment in June 1997 because 
VA sent her home too soon after her hysterectomy, and because 
she was given intubation while asleep rather than while she 
was awake as orally agreed to with her VA surgeon.  The 
question before the Board, accordingly, is whether the VA 
hospital treatment caused a new respiratory disability or 
aggravated a prior problem.

The question presented in this case, i.e. the relationship, 
if any, between any current respiratory disability VA medical 
treatment, to include the matter of any carelessness, etc. on 
the part of VA, is essentially medical in nature. The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The record on appeal includes 
competent and relevant medical opinions.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, 
the physician's knowledge and skill in analyzing the 
data, 
and the medical conclusion that the physician reaches. . 
. . 
As is true with any piece of evidence, the credibility 
and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The report of an opinion by a VA physician, dated in 
September 1998, clearly rejects any finding that the 
veteran's June 1997 VA hospitalization caused or aggravated a 
respiratory disability.  To the contrary, this examiner 
stated that

it is my opinion that the patient in fact 
had excellent care, lifesaving care...in 
June 1997.  She had elective intubation 
which unfortunately was complicated by a 
pneumothorax, but this was not due to 
negligence, faulty or substandard care.  
Her development of adult respiratory 
distress syndrome was after a 
postoperative uncomplicated vaginal 
hysterectomy and nephroscopy, and in my 
opinion had nothing to do with 
negligence, faulty or substandard 
care....After extensive review of her 
hospital records....I can find no evidence 
of negligence, faulty or substandard 
care, but rather diligent, exceptional 
care at [the VA hospital], which...was 
lifesaving in my opinion.  

In an addendum to this report, also dated in September 1998, 
this physician noted that the veteran

developed adult respiratory distress 
syndrome postoperatively unrelated to any 
care [at the VA hospital]....She does now 
have evidence of fibrosis on chest X-ray 
and has oxygen dependent respiratory 
disease as a result of her adult 
respiratory distress syndrome but in my 
opinion her respiratory disease is not 
related to negligence, faulty or 
substandard care at [the VA hospital] in 
June of 1997.

A private physician who apparently was previously employed by 
VA, and the Chief Resident, Department of Obstetrics and 
Gynecology of the University of Oklahoma Health Sciences 
Center, both indicated in April 1999 statements that the 
veteran was a known intubation risk due to her body habitus 
and vocal cord paralysis.  Neither of these statements 
reflects findings, either positive or negative, as to the 
nature of the treatment accorded the veteran by VA in June 
1997.

An independent medical expert opinion was solicited by the 
Board in June 2003 for the purpose of determining whether the 
hospital treatment she was accorded by VA in June 1997 either 
caused a new respiratory disability or aggravated a prior 
problem.  The expert physician, who was a specialist in 
pulmonary, allergy, and critical care medicine, responded in 
July 2003 by first summarizing the case history, and then by 
rendering the following opinion:

Based on this information, it is my 
conclusion that the patient might have 
mild respiratory disability as a result 
of her [adult respiratory distress 
syndrome (ARDS)], although her abnormal 
pulmonary function tests may have 
predated the illness in question....There 
is also no evidence in the record to 
suggest that her discharge on 6/9/97 was 
premature or medically inappropriate.  In 
any case, if a respiratory illness exists 
it is my opinion that it was not due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on part of the VA while 
furnishing hospitalization and care to 
the veteran in June, 1997.  It appears 
that her care was well managed and well 
documented and that any injury that she 
sustained would be a result of her 
underlying pneumonia and evolving lung 
injury (ARDS) and not of the medical care 
she received during her hospitalization.
 
In brief, the evidence includes reviews of the pertinent 
evidence by both a VA physician and an independent medical 
expert, both of whom expressly reject any conclusion that the 
treatment accorded the veteran by VA in June 1997 caused or 
aggravated a respiratory disorder.  To the contrary, these 
opinions identify VA's treatment as appropriate, well 
managed, and even life saving.  This evidence, which was 
provided by those with expert medical training, is to be 
accorded more probative weight than the opinions expressed by 
the veteran and various acquaintances to the contrary.  
Neither the veteran or the other persons whose lay statements 
she has presented in support of her claim, have demonstrated 
that they have the medical training to render their findings 
and opinions probative.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993) [veteran, as 
lay witness, is not competent to render medical opinions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons cannot offer opinions requiring medical knowledge]; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. These statements offered 
in support of the veteran's claim are not competent medical 
evidence.  The veteran has not presented any competent 
medical evidence in support of her claim.

The Board additionally observes that there is no evidence of 
record that any current disability is due to an event not 
reasonably foreseeable.  Neither medical opinion indicates 
anything unusual with respect to the veteran's medical 
treatment.  The IME opinion, quoted above, makes it clear 
that if any additional disability exists such is related to 
existing conditions, which situation can hardly be 
characterized as unforeseeable.   

In summary, the preponderance of the competent and probative 
evidence demonstrates that the veteran, although having 
experienced respiratory distress following her hysterectomy 
at a VA medical facility in June 1997, was accorded proper 
care.  The preponderance of the evidence also shows that the 
incurrence of any respiratory disability, or the possible 
aggravation of a prior such disability, was not the product 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
of an event not reasonably foreseeable.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for respiratory disability as a result of 
VA hospitalization and treatment is denied.


REMAND

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

Analysis

The October 2002 letter from the RO to the veteran, setting 
forth duties and obligations of both the veteran and VA under 
the VCAA, does not discuss such obligations and duties with 
regard to the veteran's claim for special monthly 
compensation based on the need for regular aid and attendance 
or due to housebound status.

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Aside from the obvious procedural defect - where no 
notice of the VCAA has been provided to the claimant - it is 
abundantly clear from the Court's judicial rulings on this 
subject that providing a claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will 
not satisfy the duty-to-notify provisions of the VCAA, as 
interpreted by the Court.  As the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.


3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151
for cognitive impairment as a result of VA hospitalization 
and treatment
 in June 1997

The RO, in November 2002, denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for cognitive impairment as a result 
of VA treatment.  The veteran specifically disagreed with 
that denial later in November 2002.  The record does not 
reflect that an SOC has been issued by the RO with respect to 
that issue, or that the veteran has indicated a desire to 
terminate her appeal.  The Board additionally observes that 
this claim is for a disability which is separate and distinct 
from the claimed pulmonary disability discussed in the 
Board's decision above.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

The Board also notes that the RO has not advised the veteran 
as to her and VA's duties under the VCAA.  As discussed 
above, the Court has held that providing a claimant with 
general VCAA notice or furnishing VCAA notice with regard to 
unrelated claims will not satisfy the duty-to-notify 
provisions of the VCAA.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The VBA must review the veteran's VA 
claims folder and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  VBA should contact the veteran and 
inform her that she may submit any 
corroborating lay and/or medical evidence 
she may have pertaining to cognitive 
impairment due to VA medical treatment in 
June 1997, and as to her need for the 
regular aid and attendance of another 
person or her housebound status.  In 
connection with these matters, she should 
be furnished the appropriate forms (VA 
Form 21-4142) to allow VA to obtain any 
indicated medical records.

3.  VBA should issue a SOC pertaining to 
the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for cognitive 
impairment as a result of VA treatment, 
and in connection therewith provide the 
veteran with appropriate notice of 
appellate rights.

4.  After undertaking any additional 
evidentiary and/or procedural development 
which it deems appropriate, VBA should 
readjudicate the issue of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or 
due to housebound status.  If the 
decision remains unfavorable to the 
veteran, an SSOC should be prepared.  The 
veteran and her representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



